Citation Nr: 1513721	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include as secondary to a right elbow disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression with anxiety attacks, trouble sleeping, and memory loss.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right elbow disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for headaches, relapses in memory, concentration problems, and muscle aches and pains, to include as due to undiagnosed illness and/or Gulf War environmental hazards exposure.

8.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative changes of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014 the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Muskogee RO.  In February 2015 the Veteran testified at a hearing before the undersigned.  Transcripts of these hearings have been associated with the claims file. 

The Board noted that the United States Court of Appeals for Veterans Claims (Court) ruled that a claim for one psychiatric disorder is tantamount to a claim for all current psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claims of entitlement to service connection for PTSD, and depression with anxiety attacks, trouble sleeping, and memory loss, have been recharacterized as listed above.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression with anxiety attacks, trouble sleeping, and memory loss; entitlement to service connection for a right shoulder disability, to include as secondary to a right elbow disability; entitlement to service connection for a low back disability; entitlement to service connection for headaches, relapses in memory, concentration problems, and muscle aches and pains, to include as due to undiagnosed illness and/or Gulf War environmental hazards exposure; and entitlement to an evaluation in excess of 10 percent disabling for degenerative changes of the right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss in March 2002 rating decision and the Veteran was properly notified in the same month.

2.  Evidence received since the March 2002 RO decision is new and material because it raises to a reasonable possibility of substantiating the claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss.

3.  The RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability in December 2008 rating decision and the Veteran was properly notified in the same month.

4.  Evidence received since the December 2008 RO decision is new and material because it raises to a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.

5.  The RO denied the Veteran's claim of entitlement to service connection for a low back disability in March 2002 rating decision and the Veteran was properly notified in the same month.

6.  Evidence received since the March 2002 RO decision is new and material because it raises to a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2002 and December 2008 RO rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 2002 RO decision which denied entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss, and a low back disability is new and material; therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3.  Evidence received since the December 2008 RO decision which denied entitlement to service connection for a right shoulder disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening claims of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Applications to Reopen

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105.  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

A.  Depression

A claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss, was denied in a RO rating decision dated in March 2002.  The Veteran was notified of the decision in the same month.  The Veteran did not perfect an appeal of this issue and new and material evidence was not received within one year of the decision; therefore, the decision became final. 

The evidence of record at the time of denial in March 2002 included the Veteran's service treatment records.

The Veteran's claim was denied in March 2002 on the basis that the Veteran did not have a current diagnosis for the disability claimed or evidence that showed a relationship between the disability claimed and the Veteran's military service.

The Veteran filed this application to reopen the claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss in February 2010.  

Statements of private providers and private treatment records received since the March 2002 decision reveal diagnoses of depression and PTSD.  In addition, a VA medical examination dated in January 2011 reveals a diagnosis of dysthymic disorder.

As the private provider statements and the VA medical examination were associated with the claims file since the March 2002 denial, the evidence is new.  In addition, as these records identify psychiatric diagnoses, these records are material.  Therefore, the claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss, is reopened.


B.  Right Shoulder Disability

An application to reopen a claim of entitlement to service connection for a right shoulder disability was denied by the RO in December 2008.  The Veteran was notified of this decision in the same month.  The Veteran did not perfect an appeal of this issue and new and material evidence was not received within one year of the decision; therefore, the decision became final.

The evidence of record at the time of denial in March 2002 included the Veteran's service treatment records and a statement from a private physician.

The Veteran's claim was denied on the basis that there was no nexus between a single in service treatment for a right shoulder condition in July 1978 and the Veteran's current right shoulder disability.

The Veteran filed this application to reopen the claim of entitlement to service connection for a right shoulder disability in February 2010.

Since the December 2008 RO decision a statement from Dr. B.C., dated in June 2013, that states that the Veteran's right shoulder pain is secondary to his right elbow disability was received and associated with the claims file.  

As the private provider statement was associated with the claims file since the December 2008 denial, the evidence is new.  In addition, as this record indicates that the Veteran's right shoulder disability is related to his service connected right elbow disability, the record is material.  Therefore, the claim of entitlement to service connection for a right shoulder disability is reopened.

C.  Low Back Disability

A claim of entitlement to service connection for a low back disability was denied in a RO rating decision dated in March 2002.  The Veteran was notified of the decision in the same month.  The Veteran did not perfect an appeal of this issue and new and material evidence was not received within one year of the decision; therefore, the decision became final. 

The evidence of record at the time of denial in March 2002 included the Veteran's service treatment records.

The Veteran's claim was denied on the basis that the Veteran's service treatment records were silent for complaints or treatment for low back pain other than the Veteran's statement on his retirement examination.  

In February 2010 the Veteran filed an application to reopen a claim of entitlement to service connection for a right shoulder disability.  

Since the March 2002 RO decision, the Veteran testified at a hearing before DRO in December 2014 that he had back pain since his retirement from the military.  In addition, the Veteran reported that his back disability was due to carrying a rucksack in service.  As this evidence was not of record at the time of the March 2002 RO denial, the evidence is new.  As the Veteran has reported that he has had low back pain ever since service, the Board finds that the evidence is material.  Therefore, the claim of entitlement to service connection for a low back disability is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression with anxiety attacks, trouble sleeping, and memory loss, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

At the hearing before the DRO in December 2014 the Veteran reported that he had undergone surgery in November 2014 at Hillcrest Hospital in Tulsa, Oklahoma, for his back disability.  In addition, the Veteran has reported that he received care at the Tulsa VA Medical Center for his right shoulder shortly after retirement from service.  Review of the claims file does not reveal records from Hillcrest Hospital dated in November 2014 or records from the Tulsa VA Medical Center dated shortly after retirement from service.  On remand, after obtaining any necessary authorization, attempts must be made to obtain treatment records regarding the Veteran from Hillcrest Hospital and the Tulsa VA Medical Center.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran receives treatment from VA; however, the most recent VA treatment records associated with the claims file are dated in September 2010.  On remand, obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since September 2010.  Id.

Review of the claims file reveals that the Veteran had inpatient psychiatric treatment at Laureate Hospital; however, these records have not been associated with the claims file.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all records regarding the Veteran from Laureate Hospital.  Id.

In July 2012 the Veteran was afforded a VA medical examination.  The examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that the right rotator cuff tear with mild degenerative changes is less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  However, the examiner noted that the right rotator cuff is at least as likely as not permanently aggravated or a result of any event in service.  The examiner continued to report that the right rotator cuff was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner found that the right rotator cuff tear was more likely than not related to more recent activity in food service which has included working in food service for Halliburton in Iraq.  

The Board finds the July 2012 examination to be inadequate.  The opinion rendered is inconsistent.  Although the examiner states that the condition was not incurred in or caused by service and that the natural progression was not altered or worsened, the examiner also stated that the right rotator cuff is at least as likely as not permanently aggravated or a result of an event in service.

A statement from Dr. B.C., dated in June 2013, states that the Veteran's right shoulder pain is secondary to his right elbow disability.  However, the private doctor has not provided any rationale for the opinion rendered.

The Board finds that the Veteran must be afforded another VA medical examination regarding the etiology of his right shoulder disability.  38 C.F.R. § 3.159.

The Veteran testified at a hearing before a DRO in December 2014 prior to the appeal being transferred to the Board.  At the hearing the Veteran identified a stressor of a soldier pointing a loaded gun at his head and having to wear Russian uniforms at the National Training Center in California during training.  The Veteran further reported that carrying a rucksack in service hurt his back.  Subsequent to the DRO hearing, the appeal was transmitted to the Board without preparation of a Supplemental Statement of the Case.  As this pertinent evidence regarding the claims of entitlement to service connection for a psychiatric disorder and entitlement to service connection for a low back disorder was received prior to transmittal of the appeal to the Board, the issues must be remanded for preparation of a Supplemental Statement of the case.  See 38 C.F.R. §§ 19.31(b)(1), 19.37.

The Veteran was most recently afforded a VA medical examination regarding his right elbow disability in April 2010.  At the February 2015 hearing before the undersigned, the Veteran reported that his elbow disability was worse.  As this indicates that the Veteran's right elbow disability may have become more severe since the prior examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran from the identified Tulsa VA Medical Center and all VA records from all VA treatment centers dated since September 2010.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Hillcrest Hospital in Tulsa, Oklahoma, and from Laureate Hospital.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any right shoulder disability found to be present.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right shoulder disability found to be present was incurred in or aggravated by service?

(b) If the answer to (a) is no, is it at least as likely as not that any currently diagnosed right shoulder disability found to be present was caused by or permanently aggravated by the Veteran's right elbow disability?

The examiners should fully describe the functional effects of the Veteran's disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the degree of impairment due to his service-connected right elbow disability.  The claims file and any relevant records in the Virtual VA and VBMS systems should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment, to include an opinion as to whether there is additional functional loss with repetitive movement.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


